DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 02/10/2021, to the Non-Final Office Action mailed on 11/10/2020. 
Claims 1-14 are amended. Claims 1-14 are pending and addressed below.
Applicant’s amendment to the claims has overcome rejection under USC 112(a), previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang James June-Ming et al (US 20160174079), hereinafter Wang, in view of NPL (IEEE 802.11-16/0415r1, IEEE 802.11 TGax, March 2016 Macau Meeting Minutes), hereinafter NPL.
Regarding claims 1 and 8, Wang teaches, a first wireless station (Wang: Fig. 4, STA3) that belongs to a communication cell, the first wireless station comprising: 
a receiver (Wang: Fig. 2, Transceiver) which, in operation, receives a trigger frame transmitted from an access point that belongs to an interference cell (Wang: Fig. 4, STA3; [0034], [0054], teaching wireless station STA3 in BSS2 receiving a trigger frame, from frame exchanges in a different BSS1 i.e. an interference cell from an access point STA1. Trigger frame is interpreted by the Examiner as a frame that carries information to a wireless station for it to decide on transmission), and 
a controller (Wang: Fig. 2, CTL/CONFIG, Power CTL) which, in operation: determines, based on at least one parameter included in the trigger frame and a reception power value of the trigger frame received at the first wireless station, whether the first wireless station is allowed to transmit to  a third wireless station that belongs to the communication cell, wherein the at least one parameter includes a value set based on an access point transmit power of the access point and based on the target RSSI (Wang: [0026], [0034], teaching STA1 can be an access point, STA3 (first wireless station) determines whether to transmit to STA4 ).
Wang does not expressly teach, the trigger frame soliciting an uplink response frame from a second wireless station belonging to the interference cell and including a target received signal strength indicator (RSSI) that is a target reception power value of the uplink response frame at the access point.
However, in the same field of endeavor, NPL teaches, the trigger frame soliciting an uplink response frame from a second wireless station belonging to the interference cell and including a target received signal strength indicator (RSSI) that is a target reception power value of the uplink response frame at the access point (NPL: Page 23, Ch. 5.4.6, teaching that trigger fame schedules UL MU i.e. an UL response from an schedule STA (second wireless station), and trigger frame carries AP Tx Power and target RSSI of the scheduled UL STA’s response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/station to include that the trigger frame soliciting an uplink response frame from a second 
This would have been obvious because it would motivate one of ordinary skill in the art provide a power control mechanism to achieve uplink multi-user (UL MU) transmission (NPL: Ch. 5.4.6 lines 1-2).
Regarding claims 2 and 9, Wang, in view of NPL, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein an estimated reception power value of a signal received at the access point is calculated based on the access point transmit power and the reception power value when the signal is transmitted from the first wireless station to the access point (Wang: [0034] “Pathloss (STA1-3)=TX-PWR_STA1-RSSI (by STA3 from STA1);... TPC1-pathloss(STA1-3)<RSSI (by STA1 from STA2)-Fixed Margin;”), and
whether the first wireless station is allowed to transmit to the third wireless station is determined based on whether the estimated reception power value exceeds an acceptable receiver interference power (Wang: [0034] “Once pathloss is determined, STA3 can then determine its own TX power level (TPC) based on the following equations, and STA3 should select the lower TX power level between TPC1 and TPC2 such that STA3 would not cause interference to both STA1 and STA2.”).
Regarding claims 3 and 10, Wang, in view of NPL, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, a transmitter (Wang: Fig. 2) which, in operation, transmits to the third wireless station, in response to the controller having, in a transmission buffer, data to be transmitted from the first wireless station to the third wireless station and determining that the first wireless station is allowed to transmit to the third wireless station (Wang: Fig. 3; [0033] “ Finally, in step 334, STA3 gains a spatial re-use TXOP and starts frame exchange with STA4.”, teaching when allowed to transmit, wireless station transmits frames to the wireless station).
Regarding claims 4 and 11, Wang, in view of NPL, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein when the controller allows the first wireless station to transmit to the third wireless station, the controller sets a period during which the first wireless station is allowed to transmit to the third wireless station (Wang: Fig. 8 “SPATIAL REUSE DURATION”, [0051], teaching STA3 (first station)  transmits to STA4 (third station) during a defined duration).
Regarding claims 5 and 12, Wang, in view of NPL, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang does not expressly teach, wherein the uplink response frame solicited by the trigger frame is an uplink multiuser (UL MU) response signal.
However, in the same field of endeavor, NPL teaches, wherein the uplink response frame solicited by the trigger frame is an uplink multiuser (UL MU) response signal (NPL: Page 23, Ch. 5.4.6 “AP signals the following in the Trigger frame that schedules the UL MU transmission.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/station to include that the uplink response frame solicited by the trigger frame is an uplink multiuser (UL MU) response signal.
This would have been obvious because it would motivate one of ordinary skill in the art provide a power control mechanism to achieve uplink multi-user (UL MU) transmission (NPL: Ch. 5.4.6 lines 1-2).
Regarding claims 6 and 13, Wang, in view of NPL, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein the controller, in operation, determines, based on an acceptable receiver interference power at the second wireless station that belongs to the interference cell, whether the first wireless station is allowed to transmit to the third wireless station (Wang: [0034], [0036], teaching STA3 (first station) transmits to STA4 (third station) based on an acceptable receiver interference power at STA2 (second station)).
Regarding claims 7 and 14, Wang, in view of NPL, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein the controller, in operation, adjusts transmit power of the first wireless station to transmit a signal to the third wireless station (Wang: Fig. 4, STA3; [0034] “In the embodiment of FIG. 4, STA1 and STA2 have ongoing frame exchange in BSS1, and STA3 applies TPC to ensure that any spatial re-use frame exchange in BSS2 will not causing interference to STA1 and to STA2.”, teaching wireless station performs TPC (Transmission Power Control) i.e. adjusting transmit power).

Response to Arguments
Applicant's arguments filed on 02/10/2021, with respect to the rejection of claim 1 under USC 102, have been fully considered are moot upon a further consideration and a new ground of rejection under USC 103, as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ko, US 20190021091, WIRELESS COMMUNICATION METHOD AND WIRELESS COMMUNICATION TERMINAL IN BASIC SERVICE SET OVERLAPPING WITH ANOTHER BASIC SERVICE SET.
Lim, US 20160286499, METHOD FOR TRANSMITTING AND RECEIVING INTERFERENCE CONTROL SIGNALS BASED ON POWER INFORMATION, AND APPARATUS THEREFOR.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472